Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 – 6, 11 – 15, 19, 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 5, a combination of limitations that the plurality of conductive layers includes a plurality of conductive routing layers interconnected by conductive vias through the one or more dielectric layers. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that an additional structure coupled to the substrate, wherein the additional structure includes a first the embedded conductive pad and a second embedded conductive pad located at a top surface of the additional structure, the second end of the first conductive termination structure is directly connected to a top surface of the first embedded conductive pad at the top surface of the additional structure, and the second end of the first conductive termination structure is electrically coupled to the second embedded conductive pad, to the one 
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 19, a combination of limitations that a third conductive termination structure extending from the encapsulation top surface toward the substrate top surface, wherein the third conductive termination structure has a first end exposed at the encapsulation top surface, and a second end embedded in the encapsulation, and wherein the second end of the third conductive termination structure is electrically coupled to the field effect transistor to provide a bias voltage to the field effect transistor.
Regarding claim 22 the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 22, a combination of limitations that a third conductive termination structure extending from the encapsulation top surface toward the substrate top surface, wherein the third conductive termination structure has a first end exposed at the encapsulation top surface, and a second end embedded in the encapsulation, and wherein the second end of the third conductive termination structure is electrically coupled to the transistor to provide a bias voltage to the transistor. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848